returned to the custody of real party in interest in Kansas pending an
                evidentiary hearing on the issue of custody modification.
                            Petitioner has not demonstrated that the district court's order
                was in excess of the court's jurisdiction or rose to the level of an arbitrary
                or capricious exercise of discretion. See NRS 34.320; Int? Game Tech., Inc.
                v. Second Judicial Dist. Court, 124 Nev. 193, 197, 179 P.3d 556, 558
                (2008); Pan, 120 Nev. at 228, 88 P.3d at 844; see also Ellis v. Carucci, 123
Nev. 145, 149, 161 P.3d 239, 241 (2007) (recognizing the district court's
                broad discretionary powers in matters of child custody). Accordingly, we
                deny this writ petition, and we vacate the temporary stay imposed by our
                August 6, 2015, order. See Smith v. Eighth Judicial Dist. Court, 107 Nev.
674, 677, 818 P.2d 849, 851 (1991) (stating that a petition for
                extraordinary writ relief is purely discretionary with this court).
                            It is so ORDERED.




                                                              Saitta




                                                                                            J.




                cc: Hon. Sandra L. Pomrenze, District Judge, Family Court Division
                     David L. Mann
                     Smith Legal Group
                     Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A